Appellee brought suit against appellant, in the court below, on certain promissory notes, the complaint consisting of three counts. The record shows that service of the summons and complaint was had on defendant on February 10, 1936, and that judgment by default was rendered for the amount sued for against appellant on the 29th day thereafter. From said judgment this appeal was taken, and is here rested upon three assignments of errors, each of the same import, and to the effect that the judgment from which this appeal was taken was prematurely rendered. The assignment of errors are sustained. If a judgment by default is prematurely rendered, as affirmatively appears in this record, it must be reversed. This has been repeatedly held, but we deem it unnecessary to cite other than the following decisions which are exactly in point. Walker v. First National Bank of Fairfield, 219 Ala. 444,122 So. 682; Crook v. Rainer Hardware Co., 210 Ala. 178, 179,97 So. 635.
Further discussion need not be indulged.
Reversed and remanded.